EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed January 8, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 9-11 and 13-19 are cancelled, because (a) the scope of claim 9 is not the same with the scope of claim 1, (b) claim 9 recites “a first end electrode” and “a second end electrode” that are not recited in the allowable claim 1, and (c) the limitation “forming a bipolar variable resistive memory layer on the first end electrode before the switching layer is formed or on the switching layer before the second end electrode is formed” does not appear in whole agreement with the limitation “a bipolar variable resistive memory layer disposed between the switching layer and the second data line” recited in claim 1, rendering claim 9 indefinite if claim 9 is examined.

1. (Currently Amended) A resistive memory cross-point array comprising:
a plurality of first data lines;
a plurality of second data lines crossing the first data lines;
a switching layer disposed between each of the first data lines and each of the second data lines at a point at which each of the first data lines and each of the second data lines cross and including a pair of P-type metal oxide semiconductor layers and an N-type metal oxide semiconductor layer disposed between the pair of P-type metal oxide semiconductor layers, wherein the N-type metal oxide semiconductor layer has a smaller thickness than each of the P-type metal oxide semiconductor layers; and

wherein the P-type metal oxide semiconductor layers are CoOx (1.3 < x < 1.5) layers, and the N-type metal oxide semiconductor layer is InGaZnO and wherein the thickness of the N-type metal oxide semiconductor is 1 nm to 5 nm and the thickness of each of the P-type metal oxide semiconductor layers is 10 nm to 30 nm.

Claims 9-11 (Cancelled)
Claims 13-19 (Cancelled).




Allowable Subject Matter
Claims 1-4 and 6 are allowed.
Claim 1 is allowed, because Chiang in view of Lee and/or Li et al. do not disclose the claimed InGaZnO N-type metal oxide semiconductor layer and its claimed thickness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 24, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815